DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0094704 A1 to Hamadeh et al (hereinafter ‘Hamadeh’).
Regrading claim 1, Hamadeh discloses a method for lesion marking and quantitative analysis of nuclear medicine images of a human subject (Para [0021], wherein the segmentation-by-registration method may further comprise the steps of, comparing a bone scan image set with an atlas image set, the atlas image having anatomical regions marked, adjusting a copy of the atlas image set to the bone scan image set, such that anatomical regions of the atlas image can be superimposed, as marking, on the bone scan image.), the method comprising: (a) accessing, by a processor of a computing device, a bone scan image set for the human subject (Para [0042], wherein a set is consisting of two images: an anterior scan and a posterior scan. The system comprises an input image memory 105 for receiving and storing the sets of digital isotope bone scan images.), said bone scan image set obtained following administration of an agent to the human subject (Para [0040], wherein an image is a digital representation wherein each pixel represents a radiation intensity, a so called "count", as known in the art, coming from a radio active substance injected into the human body prior to taking of the image.); (b) automatically segmenting, by the processor, each image in the bone scan image set to identify one or more skeletal regions of interest, each corresponding to a particular anatomical region of a skeleton of the human subject, thereby obtaining an annotated set of images (Para [0042], wherein the input image memory 105 is connected to a shape identifier unit 110 arranged to identify anatomical structures, as automatic segmenting, of the skeleton pictured in the set of bone scan images stored in the memory 105, forming an annotated set of images as shown in FIG. 6 where label 601 points to an outline defining one such identified anatomical structure (right femur bone). The shape identifier unit 110 of the detection system comprises a predefined model of a skeleton, the skeleton model comprising one or more anatomical regions, each region representing an anatomical portion of a general skeleton), wherein the one or more skeletal regions of interest comprise at least one of (i) and (ii): (i) a femur region corresponding to a portion of a femur of the human subject (Para [0042], wherein forming an annotated set of images as shown in FIG. 6 where label 601 points to an outline defining one such identified anatomical structure (right femur bone), and (ii) a humerus region corresponding to a portion of a humerus of the human subject (Para [0073], wherein anterior and posterior left and right humerus labeled (7,8,9,8)); (c) automatically detecting, by the processor, an initial set of one or more hotspots, each hotspot corresponding to an area of elevated intensity in the annotated set of images, said automatically detecting comprising identifying the one or more hotspots using intensities of pixels in the annotated set of images and using one or more region-dependent threshold values, and wherein the one or more region dependent threshold values include one or more values associated with the femur region and/or the humerus region that provide enhanced hotspot detection sensitivity in the femur region and/or the humerus region to compensate for reduced uptake of the agent therein (Para [0043], wherein a hotspot detection unit 120 is connected to the annotated image memory 115 and is arranged to detect areas of high intensity in the annotated set of images stored in the memory 115 based on information from the shape identifier 110 regarding the anatomical structures corresponding to different portions of the skeleton of the set of images. In an embodiment the hotspot detection unit 120 may comprise a threshold scanner unit for scanning the set of bone scan images and identifying pixels above a certain threshold. The hotspot detection unit 120 preferably comprises different thresholds for the different anatomical regions, inherently including femur and humerus as different regions, that are defined by the shape identifier unit 110); (d) for each hotspot in the initial set of hotspots, extracting, by the processor, a set of hotspot features associated with the hotspot (Para [0043], wherein the hotspot feature extraction unit 130 for extracting one or more hotspot features for each hot spot comprises means for determining the shape and position of each hotspot.); (e) for each hotspot in the initial set of hotspots, calculating, by the processor, a metastasis likelihood value corresponding to a likelihood of the hotspot representing a metastasis, based on the set of hotspot features associated with the hotspot (Para [0046], wherein A first artificial neural network (ANN) unit 140 is connected to the second hotspot memory and arranged to calculate a likelihood for each hotspot of the hotspot set being a metastasis); and (f) causing, by the processor, rendering of a graphical representation of at least a portion of the initial set of hotspots for display within a graphical user interface (GUI) (para [0098], wherein FIG. 6a shows a normalized anterior bone scan image and 6b shows a posterior normalized bone scan image according to the normalization method in FIG. 5. The segmented hotspots 620 are shown in FIGS. 6a and 6b as dark spots appearing in the segmented image 610, as the graphical representation). Hamadeh does not specifically disclose (i) said femur portion encompassing at least three quarters of the femur along its length; and (ii), said humerus portion encompassing at least three quarters of the humerus along its length. However, Fig. 4a and 4b depict graphical images of the extracted/segmented image skeletal parts that seems to show the at least three quarters of the femur and the humerus. Lack some criticality or unexpected results, the exact amount of the human region segmentation is within the skill level of an ordinary skilled practitioner in this art whom would use the most appropriate amount of the region detection for a given application.
Regrading claim 2, Hamadeh discloses wherein step (b) comprises: comparing each member of the bone scan image set with a corresponding atlas image of an atlas image set, each atlas image comprising one or more identifications of the one or more skeletal regions of interest, said skeletal regions of interest including the femur region and/or the humerus region (Para [0021], wherein the segmentation-by-registration method may further comprise the steps of, comparing a bone scan image set with an atlas image set, the atlas image having anatomical regions marked, inherently including femur and the humerus); and for each image of the bone scan image set, registering the corresponding atlas image with the image of the bone scan image set, such that the identifications of the one or more skeletal regions of interest of the atlas image are applied to the image of the bone scan image set (Para [0021], wherein adjusting a copy of the atlas image set to the bone scan image set, such that anatomical regions of the atlas image can be superimposed on the bone scan image.).
Regrading claim 4, Hamadeh discloses wherein a location of at least one detected hotspot of the initial hotspot set corresponds to a physical location in or on a femur more than three quarters of a distance along the femur from an end of the femur oriented toward a hip of the human subject to an end of the femur oriented toward a knee of the human subject (Fig. 6, while there are no indication of a hotspot on neither femur images, it would be obvious to an ordinary skill in this art to detect a hotspot at any of the femur areas inherently, if one would have existed, based upon Hamadeh’s teachings of hotspot detection which includes femur area processing as well).

Regrading claim 5, Hamadeh discloses wherein a location of at least one detected hotspot of the initial hotspot set corresponds to a physical location in or on a humerus more than three quarters of a distance along the humerus from an end of the humerus oriented toward a shoulder of the human subject to an end of the humerus oriented toward an elbow of the human subject (Fig. 6, while there are no indication of a hotspot on neither humerus images, it would be obvious to an ordinary skill in this art to detect a hotspot at any of the humerus areas inherently, if one would have existed, based upon Hamadeh’s teachings of hotspot detection which includes humerus area processing as well)..
 Regrading claim 6, Hamadeh discloses where step (c) comprises: identifying, by the processor, healthy tissue regions in the images of the bone scan image set determined not to include any hotspots (Para [0093], wherein in step 530 any of the elements calculated in 510 that coincide with the hotspot elements calculated in 520 are removed. The remaining elements are assumed to correspond to healthy skeletal regions.); calculating, by the processor, a normalization factor such that a product of the normalization factor and an average intensity of the identified healthy tissue regions is a pre-defined intensity level (Para [0088]-[0089], wherein 4. Calculation of the average intensity of the remaining (healthy) elements 540. 5. Calculation of a suitable normalization factor 550. ); and normalizing, by the processor, the images of the bone scan image set by the normalization factor (Para [0090], wherein 6. Adjustment of the source image intensities by multiplication with the normalization factor 560.).
Regrading claim 8, Hamadeh discloses the method comprising: (h) selecting, by the processor, a first subset of the initial set of hotspots based at least in part on the metastasis likelihood values; and (i) causing, by the processor, rendering of a graphical representation of the first subset for display within a graphical user interface (GUI) (para [0098], wherein FIG. 6a shows a normalized anterior bone scan image and 6b shows a posterior normalized bone scan image according to the normalization method in FIG. 5. The segmented hotspots 620 are shown in FIGS. 6a and 6b as dark spots appearing in the segmented image 610. Thus, an automated system according to the present invention would classify the patient as having cancer metastases.).

Claim(s) 7, 9, 11-16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh in view of WO 2018081354 A1 to Baker.
Regrading claim 7, Hamadeh does not specifically disclose the method further comprising: (g) calculating, by the processor, one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the initial set of hotspots. Baker discloses one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the initial set of hotspots (Para [0121], wherein for example, the BSI value is a risk index that is a numeric value that quantifies the fraction of the total skeleton of the patient that is involved by cancerous tissue (e.g., tumors), based on the detected hotspots.). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the initial set of hotspots of Baker’s method with Hamadeh’s so that to avoid variability due to human factors such as radiologist interpretation of images (Para [0121]).
Regrading claim 9, Hamadeh does not specifically disclose the method further comprising: (j) calculating, by the processor, one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the first subset of hotspots. Baker discloses one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the first subset of hotspots (Para [0121], wherein for example, the BSI value is a risk index that is a numeric value that quantifies the fraction of the total skeleton of the patient that is involved by cancerous tissue (e.g., tumors), based on the detected hotspots.). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the initial set of hotspots of Baker’s method with Hamadeh’s so that to avoid variability due to human factors such as radiologist interpretation of images (Para [0121]).
Regrading claim 11, in the combination of Hamadeh and Baker, Baker further discloses wherein at least one of the risk index values is indicative of a risk of the human subject having and/or developing metastatic cancer (Para [0121], wherein the BSI value is a risk index that is a numeric value that quantifies the fraction of the total skeleton of the patient that is involved by cancerous tissue).
Regrading claim 12, in the combination of Hamadeh and Baker, Baker further discloses wherein the metastatic cancer is metastatic prostate cancer (Para [0140], wherein BSI values computed from whole-body scans can be used to assess risk, disease state, progression, treatment efficacy and the like when a patient's prostate cancer has metastasized to their skeleton.).
Regrading claim 13, in the combination of Hamadeh and Baker, Baker further discloses wherein at least one of the risk index values is indicative of the human subject having a particular state of metastatic cancer (Para [0140], wherein BSI values computed from whole-body scans can be used to assess risk, disease state, progression, treatment efficacy and the like when a patient's prostate cancer has metastasized to their skeleton.).
Regrading claim 14, Hamadeh does not specifically disclose wherein the processor is a processor of a cloud-based system. Baker discloses the processor is a processor of a cloud-based system (Para [0011], wherein a cloud-based platform and supported graphical user interface (GUI) decision-making tools for use by medical practitioners and/or their patients, e.g., to aide in the process of making decisions about a course of cancer treatment and/or to track treatment and/or the progress of a disease.). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the processor is a processor of a cloud-based system of Baker’s method with Hamadeh’s in order for it to be available for all medical practitioners and/or their patients, e.g., to aide in the process of making decisions about a course of cancer treatment and/or to track treatment and/or the progress of a disease.(Para [0011]).
Regrading claim 15, Hamadeh does not specifically disclose wherein the GUI is part of a general Picture Archiving and Communications System (PACS). Baker discloses the GUI is part of a general Picture Archiving and Communications System (PACS) (Para [0011], wherein a cloud-based platform and supported graphical user interface (GUI) decision-making tools for use by medical practitioners and/or their patients). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the GUI is part of a general Picture Archiving and Communications System (PACS) of Baker’s method with Hamadeh’s in order for graphical user interface (GUI) to be used in decision-making tools for use by medical practitioners and/or their patients (Para [0011]).
Regrading claim 16, Hamadeh does not specifically disclose wherein the agent comprises technetium 99m methylenediphosphonate (99mTc-MDP). Baker discloses the agent comprises technetium 99m methylenediphosphonate (99mTc-MDP) (Para [0087] wherein for example, upon administration to a patient, technetium 99m methylenediphosphonate (.sup.99mTc MDP) selectively accumulates within the skeletal region of the patient). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the agent technetium 99m methylenediphosphonate (99mTc-MDP) of Baker’s method with Hamadeh’s in order to identify abnormal osteogenesis associated with malignant bone lesions (Para [0087]).
Regrading claim 31, Hamadeh discloses a system for lesion marking and quantitative analysis of nuclear medicine images of a human subject (Para [0087], wherein a system and a method for fully automatic interpretation of bone scan images.) the system comprising: a processor; and a memory having instructions thereon, wherein the instructions, when executed by the processor (Para [0034], wherein a flowchart of a preparation method for extracting and transferring knowledge information to a computerized image processing system), cause the processor to: (a) access a bone scan image set for the human subject (Para [0042], wherein a set is consisting of two images: an anterior scan and a posterior scan. The system comprises an input image memory 105 for receiving and storing the sets of digital isotope bone scan images.), said bone scan image set obtained following administration of an agent to the human subject (Para [0040], wherein an image is a digital representation wherein each pixel represents a radiation intensity, a so called "count", as known in the art, coming from a radio active substance injected into the human body prior to taking of the image.); (b) automatically segment each image in the bone scan image set to identify one or more skeletal regions of interest, each corresponding to a particular anatomical region of a skeleton of the human subject, thereby obtaining an annotated set of images (Para [0042], wherein the input image memory 105 is connected to a shape identifier unit 110 arranged to identify anatomical structures, as automatic segmenting, of the skeleton pictured in the set of bone scan images stored in the memory 105, forming an annotated set of images as shown in FIG. 6 where label 601 points to an outline defining one such identified anatomical structure (right femur bone). The shape identifier unit 110 of the detection system comprises a predefined model of a skeleton, the skeleton model comprising one or more anatomical regions, each region representing an anatomical portion of a general skeleton), wherein the one or more skeletal regions of interest comprise at least one of (i) and (ii): (i) a femur region corresponding to a portion of a femur of the human subject (Para [0042], wherein forming an annotated set of images as shown in FIG. 6 where label 601 points to an outline defining one such identified anatomical structure (right femur bone); and (ii) a humerus region corresponding to a portion of a humerus of the human subject (Para [0073], wherein anterior and posterior left and right humerus labeled (7,8,9,8)); (c) automatically detect an initial set of one or more hotspots, each hotspot corresponding to an area of elevated intensity in the annotated set of images, said automatically detecting comprising identifying the one or more hotspots using intensities of pixels in the annotated set of images and using one or more region-dependent threshold values, and wherein the one or more region dependent threshold values include one or more values associated with the femur region and/or the humerus region that provide enhanced hotspot detection sensitivity in the femur region and/or the humerus region to compensate for reduced uptake of the agent therein (Para [0043], wherein a hotspot detection unit 120 is connected to the annotated image memory 115 and is arranged to detect areas of high intensity in the annotated set of images stored in the memory 115 based on information from the shape identifier 110 regarding the anatomical structures corresponding to different portions of the skeleton of the set of images. In an embodiment the hotspot detection unit 120 may comprise a threshold scanner unit for scanning the set of bone scan images and identifying pixels above a certain threshold. The hotspot detection unit 120 preferably comprises different thresholds for the different anatomical regions, inherently including femur and humerus as different regions, that are defined by the shape identifier unit 110); (d) for each hotspot in the initial set of hotspots, extract a set of hotspot features associated with the hotspot (Para [0043], wherein the hotspot feature extraction unit 130 for extracting one or more hotspot features for each hot spot comprises means for determining the shape and position of each hotspot.); (e) for each hotspot in the initial set of hotspots, calculate a metastasis likelihood value corresponding to a likelihood of the hotspot representing a metastasis, based on the set of hotspot features associated with the hotspot (Para [0046], wherein A first artificial neural network (ANN) unit 140 is connected to the second hotspot memory and arranged to calculate a likelihood for each hotspot of the hotspot set being a metastasis); and (f) cause rendering of a graphical representation of at least a portion of the initial set of hotspots for display within a graphical user interface (GUI) (para [0098], wherein FIG. 6a shows a normalized anterior bone scan image and 6b shows a posterior normalized bone scan image according to the normalization method in FIG. 5. The segmented hotspots 620 are shown in FIGS. 6a and 6b as dark spots appearing in the segmented image 610, as the graphical representation). Hamadeh does not specifically disclose (i) said femur portion encompassing at least three quarters of the femur along its length; and (ii), said humerus portion encompassing at least three quarters of the humerus along its length. However, Fig. 4a and 4b depict graphical images of the extracted/segmented image skeletal parts that seems to show the at least three quarters of the femur and the humerus. Lack some criticality or unexpected results, the exact amount of the human region segmentation is within the skill level of an ordinary skilled practitioner in this art whom would use the most appropriate amount of the region detection for a given application. Additionally, Hamadeh does not specifically disclose system of lesion marking and quantitative analysis of nuclear medicine images of a human subject. Baker discloses a system lesion marking and quantitative analysis of nuclear medicine images of a human subject (Para [0019], wherein the medical images comprise a composite image of a first patient, the composite image comprising a CT scan overlaid with a nuclear medicine image (e.g., a SPECT scan; e.g., a PET scan) obtained at substantially the same time as the CT scan and following administration to the first patient). Hamadeh and Baker are combinable because they both disclose bone scan image analysis and quantifications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine system of lesion marking and quantitative analysis of nuclear medicine images of a human subject of Baker’s method with Hamadeh’s because the radioactive portion of the molecule serves as a beacon using commonly available nuclear medicine cameras so that an image may be obtained depicting the disease location and concentration (Para [0003]).

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Hamadeh and Baker, does not disclose:
. . . . wherein each atlas image comprises an identification of (i) the femur region comprising at least a portion of a knee region of the human subject and/or (ii) the humerus region comprising at least a portion of an elbow region of the human subject, and wherein, for each image of the bone scan image set, the registering of the corresponding atlas image to the bone scan image comprises using the identified knee region and/or the identified elbow region in the image as (a) landmark(s), of claim 3 combined with other features and elements of the claim;
 . . . receiving, by the processor, via the GUI, a user selection of a second subset of the initial set of hotspots; and (1) calculating, by the processor, one or more risk index values for the human subject based at least in part on a computed fraction of the skeleton of the human subject occupied by the second subset of hotspots, of claim 10 combined with other features and elements of the claim;
Claims 17-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Hamadeh and Baker, does not disclose:
. . . .(c) automatically detecting, by the processor, an initial set of one or more hotspots, each hotspot corresponding to an area of elevated intensity in the annotated set of images, said automatically detecting comprising: using (i) intensities of pixels in the annotated set of images and (ii) a plurality of preliminary threshold values to detect a set of potential hotspots; computing a global threshold scaling factor using the set of potential hotspots; adjusting the plurality of preliminary threshold values using the global threshold scaling factor, thereby obtaining a plurality of adjusted threshold values; and using (i) intensities of pixels in the annotated set of images and (ii) the plurality of adjusted threshold values to identify the initial set of hotspots; of claim 17 combined with other features and elements of the claim;
Claims 18-20 depend from an allowable base claim and are thus allowable themselves;
. . . (f) selecting, by the processor, a first subset of the initial set of hotspots, wherein selection of a particular hotspot for inclusion in in the first subset is based at least in part on: (i) the metastasis likelihood value calculated for the particular hotspot; and (ii) one or more global hotspot features, each global hotspot feature determined using a plurality of hotspots in the initial set of hotspots; of claim 21 combined with other features and elements of the claim;
Claims 22-24 depend from an allowable base claim and are thus allowable themselves; 
. . . (g) calculating, by the processor, one or more risk index values using at least a portion of the first subset of hotspots, said calculating comprising: computing, for each particular hotspot of the portion of first subset, a skeletal involvement factor based on a ratio of (i) a size (e.g., area) of the particular hotspot to (ii) a size of a particular skeletal region to which the particular hotspot is assigned based on its location in the annotated set of images, thereby determining one or more skeletal involvement factors; adjusting the skeletal involvement factors using one or more region-dependent correction factors, thereby obtaining one or more adjusted skeletal involvement factors; and summing the adjusted skeletal involvement factors to determine the one or more risk index values, claim 25 combined with other features and elements of the claim;
 Claims 26-30 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662